Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE
THIS SEPARATION AGREEMENT AND RELEASE, dated as of January 2, 2014
(this “Agreement”), is entered into by and between Eric V. Bruder (“Executive”)
and WireCo WorldGroup Inc. (the “Company”) (collectively, the “Parties”).
WHEREAS, the Company and Executive executed an Employment Term Sheet dated
September 28, 2012, as amended on May 17, 2013 (collectively, the “Employment
Agreement”); and
WHEREAS, the Company and Executive executed a Retention Agreement dated April 8,
2013 (the “Retention Agreement”); and
WHEREAS, Executive’s employment with the Company will terminate effective after
close of business December 31, 2013 (the “Termination Date”); and
WHEREAS, the Employment Agreement and Retention Agreement provide for certain
separation payments conditioned upon Executive’s execution and delivery of a
release.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Employment Agreement and Retention Agreement and other good and valuable
consideration, Executive agrees as follows:
1.Executive’s employment with the Company is terminated as of the Termination
Date and he resigns from all board, manager and officership positions he holds
with the “Company Group.” For purposes of this Agreement, “Company Group” shall
mean the Company and its direct and indirect parent, subsidiaries, joint
ventures and affiliated entities. Executive shall execute and deliver the
resignation letter attached hereto. Executive acknowledges and agrees that base
salary, 401K matching contributions and COBRA continuation will be based on
service through the Termination Date.
2.Conditioned upon the Effective Date (as defined below) and on Executive’s
execution and non-revocation of this Agreement, Executive shall receive, subject
to applicable taxes and withholdings, (i) twenty-four (24) payments of $22,917,
payable in accordance with the Company’s normal payroll cycle periods over the
twelve (12) month period following the Termination Date commencing on the first
payroll date occurring after the Effective Date and paid in accordance with the
Company’s normal payroll procedures as in effect as of the Termination Date; and
(ii) on the 30th day following Executive’s Termination Date, a lump sum in the
amount of $500,000, provided that all such payments hereunder shall be
conditioned upon Executive’s compliance with his post-termination obligations
titled “Non-Competition”, “Non-Solicitation” and “Confidentiality; Work Product”
as set forth in the Employment Agreement and the Non-Disparagement Clause
(defined herein) (collectively, the “Post-Termination Obligations”); provided
further that in the event that the Company becomes aware of any actual or
incipient breach by the Executive of the Post-Termination Obligations the
Company shall provide the Executive with reasonable notice and an opportunity to
cure any such breach (not to exceed ten (10) business days), to the extent that
such breach is in the good faith judgment of the Company curable, and such
notice and cure right shall be available only on one occasion following the
Termination Date. Except as provided for in Sections

1
    





--------------------------------------------------------------------------------




(2) and (3) of this Agreement, Executive acknowledges that the Company has paid
or provided all salary, wages, bonuses, accrued vacation, allowances, stock,
vesting, and any other benefits and compensation due to Executive, and Executive
shall not be entitled to any further payments, compensation, bonuses, or
benefits in connection with his termination of employment with the Company.
3.Executive shall be paid any accrued and unpaid base salary through the
Termination Date and any earned bonus for Q4 FY 2013 the amount of which is to
be determined based on the applicable plan terms and performance criteria and as
confirmed by the Company’s auditors, subject to applicable taxes and
withholding, and a matching contribution for the benefit of Executive under the
Company’s 401(k) plan, made in accordance with the plan. Payment of the Q4 FY
2013 bonus to Executive shall be at the same time as all other bonus plan
participants/employees. Executive shall also be reimbursed for business expenses
properly incurred by Executive in accordance with Company policy on or prior to
the Termination Date; provided claims for such reimbursement (accompanied by
appropriate supporting documentation) are submitted to the Company within
ten (10) business days following the Termination Date. The Company agrees to
immediately discontinue the use of the American Express account that is titled
in the Executive’s name for all purposes.


4.Executive may exercise any COBRA or comparable continuation or conversion
rights available under applicable law with respect to any group medical or other
insurance plans maintained by the Company (including, if applicable, any of the
Company’s group medical, dental, prescription and vision benefits plans) and
Executive’s participation in such plans as an active employee shall cease on the
Termination Date.


5.    Executive acknowledges that as of the Termination Date, he is fully vested
in 51,472 options to acquire shares of WireCo WorldGroup (Cayman) Inc. (the
“Vested Options”), and that all of his remaining unvested time-based options and
his remaining performance options have been cancelled as of the Termination Date
in accordance with their terms as a result of his termination of employment.
Executive acknowledges that although pursuant to the terms of the applicable
WireCo WorldGroup (Cayman) Inc. Long-Term Incentive Plan (the “LTIP”) he must
exercise his Vested Options on or before the ninetieth (90th) day following the
Termination Date, the Company will take the necessary corporate action to extend
the exercise period for the Vested Options until the tenth (10th) anniversary of
the applicable grant date (or the original date of expiration, if sooner), and
shall remain exercisable during such period by Executive’s designated
beneficiary in the event of his death, but shall be subject to Executive’s
continued compliance with his Post-Termination Obligations (subject to the
notice and cure rights set forth above). Executive has been advised that the
form of payment for the exercise of the Vested Options shall be by delivery of
cash or a personal or certified check payable to the Company, provided that the
Company may at the time of exercise consider providing Executive with a cashless
exercise or other payment opportunity as provided for under the LTIP. Shares
acquired upon exercise of the Vested Options shall be subject to the provisions
of the Stockholders’ Agreements (as defined below) and as modified hereunder,
including any applicable tag along or drag along provisions.



2
    





--------------------------------------------------------------------------------




6.     Executive shall be solely responsible for paying, and shall pay, any
local, state or federal income taxes, penalties, interest, fines or assessments
incurred by Executive as the result of any payment of monies or provision of
benefits under this Agreement.


7.    Executive, in exchange for the consideration in this Agreement in
settlement in full of all outstanding obligations owed to Executive, on behalf
of himself and Executive’s spouse, heirs, successors, agents, representatives,
executors and assigns (the “Releasors”), does hereby waive, release and forever
discharge any common law, statutory or other complaints, claims, demands,
expenses, damages, liabilities, charges or causes of action (each, a “Claim”) of
any nature whatsoever, both known and unknown, in law or in equity, which the
Releasors may now have, ever had, or may in the future have against any entity
within the Company Group or Paine & Partners, LLC, or any of their current and
former direct and indirect affiliates, subsidiaries, parents, joint ventures,
officers, directors, employees, members, agents, investors, direct or indirect
shareholders (including, with respect to the Company Group, without limitation,
Paine & Partners Capital Fund III and any of its affiliated co-investment
funds), administrators, benefit plans, plan administrators, insurers,
representatives, trustees, attorneys, insurers, or fiduciary, employees,
including their successors and assigns (collectively, the “Company Releasees”)
arising out of or in any way related to events, acts, omissions or conduct
occurring at any time prior to and including the date of this Agreement,
including, without limitation:
a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company Group and the termination of that relationship;


b.    any and all claims relating to, or arising from, any interests in any of
the Company Releasees, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; other civil rights statutes including,
without limitation, 42 U.S.C. Section 1981 et seq.; the Rehabilitation Act of
1973; the Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair
Labor Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act;

3
    





--------------------------------------------------------------------------------




the Missouri Workers' Compensation Retaliation Act; the Missouri Employment
Security Act; the Missouri Human Rights Act; the Missouri Service Letter Act;
the National Labor Relations Act, the Equal Pay Act, the Securities Act of 1933,
and the Securities Exchange Act of 1934;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.
any and all claims for attorneys’ fees and costs.



By signing this Agreement, Executive acknowledges that Executive hereby waives
and releases any rights known or unknown that Executive may have against the
Company Releasees under these and any other laws and that the release set forth
above shall remain in effect in all respects as a complete general release as to
the matters released; provided that, Executive does not waive or release Claims
for indemnification under the Company’s Certificate of Incorporation or By-laws
or coverage under any D&O insurance policy applicable to Executive, in each case
with respect to his service with the Company prior to the Termination Date, or
claims arising under this Agreement. Nothing in this Agreement shall prevent
Executive from filing any charge or claim with any administrative agency
regarding any of the foregoing laws, provided that even if Executive files such
a charge or participates in any related investigation or proceeding, Executive
shall not be able to recover damages of any kind. Executive represents that he
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released
hereunder.
8.    Executive acknowledges that he is waiving and releasing any rights he may
have under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), and that this waiver and release is knowing and voluntary. Employee
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Employee
further acknowledges that he has been advised by this writing that: (a) he
should consult with an attorney prior to executing this Agreement (and that he
has been provided with an opportunity to consult with his attorney); (b) he has
twenty-one (21) days within which to consider this Agreement; (c) he has
seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

4
    





--------------------------------------------------------------------------------




EXECUTIVE FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS
WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY RELEASEES.
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.
9.    Executive represents and agrees that he has, as of the date of the
execution of this Agreement, returned to the Company all “Company Documents” and
property belonging to the Company, including, but not limited to, any
Company-issued laptop, blackberry or other handheld device, keys, card access to
the building and office floors, internal policies, work files (both electronic
and hard copy) and other confidential business financial information and
documents; provided that the Company will cooperate in his request to retain the
phone number associated with the cell phone he was issued by the Company.
Furthermore, consistent with the Company’s policies and procedures, Executive
represents that he has preserved all information and material in any and all
forms on his laptop and Company equipment without any deletions or
modifications.
10.    Executive shall have seven (7) calendar days from the date of Executive’s
execution of this Agreement to revoke the release in writing, including with
respect to all claims referred to herein (including, without limitation, any and
all claims arising under ADEA). If Executive chooses to revoke the Agreement he
must communicate such revocation in writing no later than the close of business
on the seventh (7th) calendar day to the attention of Chris Ayers, and upon such
revocation, Executive will be deemed not to have accepted the terms of this
Agreement. If Executive does not revoke the Agreement, the Agreement will be
deemed to be effective eight (8) calendar days from the date of Executive’s
execution of the Agreement and tender of same to the Company (the “Effective
Date”).
11.    Executive agrees to provide the Company with reasonable cooperation
relating to events occurring during his employment or to matters with respect to
which he had knowledge or responsibility (including, without limitation, all
manufacturing and distribution, operations, product engineering and technical
services, quality systems, and purchasing matters for which he had
responsibility for or knowledge of while servicing as Chief Operating Officer),
and the Company agrees to reimburse him for his reasonable out-of-pocket
expenses incurred in providing such cooperation. Such cooperation may include
but shall not be limited to execution of any and all documents requested by the
Company with regard to authorizations, filings and records, applicable board
resolutions and documentation concerning board memberships and other similar
corporate roles that may require amendment as a result of his transition. The
parties do not intend this Section to interfere with or burden Executive’s
search for or performance of full time employment elsewhere.


12.     Except as specifically authorized in writing by the Company or as
required by law or legal process, Executive agrees not to engage in any
communication in any form whatsoever that disparages, denigrates, maligns or
impugns the Company Releasees, including but not limited to communications with
Company employees, accountants, investment bankers, commercial bankers,
insurance brokers or carriers, media, journalists, reporters, equity analysts,
investors, potential investors, sponsors, portfolio companies, prospective
portfolio companies, customers, suppliers, competitors, joint venture partners
and regulators (including, in each case, their officers, directors,

5
    





--------------------------------------------------------------------------------




and employees) (the “Non-Disparagement Clause”). The Company agrees to instruct
its senior executive team to refrain from engaging in any communication in any
form whatsoever that disparages, denigrates, maligns or impugns Executive. The
Company (as defined in the next sentence for purposes of this sentence) agrees
to refrain from engaging in any communication in any form whatsoever that
disparages, denigrates, maligns or impugns Executive. For purposes of the
foregoing sentence, the “Company” shall be defined only as its Chief Executive
Officer and its Paine & Partners LLC Board members.


13.     Reference is made to (i) the Stockholders’ Agreement dated as of
February 8, 2007 by and among WRCA (Cyprus) Holdings, Ltd (“WireCo Cyprus”),
Closer US Holdings Inc. (“US Holdings”) and various investors (including
Executive) (the “Cyprus Stockholders Agreement”), (ii) the Stockholders’
Agreement dated December 22, 2008 by and among Wireco Worldgroup Ltd. (f/k/a
WireCo Cyprus), Wireco Worldgroup (Cayman) Inc. (“WireCo”) and various investors
(including Executive), and (iii) Shareholders’ Agreement dated December 29, 2008
by and among Wireco Worldgroup (Cayman) Inc. and various investors (including
Executive) (the agreements referenced in sub-clauses (i)-(iii) hereinafter
referred to as the “Stockholders’ Agreements”). The Company represents and
warrants that (i) (w) in December 2008, the shareholders of WireCo Cyprus
contributed all previously issued and outstanding shares in WireCo Cyprus in
exchange for shares of common stock of WireCo, (x) in 2011, WireCo Cyprus,
through a series of steps, was ultimately merged into WireCo, and the stock
options the management members (including Executive) held in WireCo Cyprus were
exchanged for options to purchase common stock of WireCo, (y) in 2012, certain
management members (including Executive) exchanged non-voting shares in US
Holdings for shares in WireCo at an exchange ratio of 1 to 1 pursuant to the
Cyprus Stockholders Agreement, and (z) Executive continues to own non-voting
shares in US Holdings that may be exchanged for shares of WireCo,
(ii) (x) WireCo is the top tier entity (in which investment vehicles affiliated
with Paine & Partners, LLC hold their investment), with control and ownership of
the Company, and (y) the Vested Options are exercisable for the common shares of
WireCo, (iii) the Stockholders’ Agreements remain in effect according to their
terms, which include various rights and obligations on the parties thereto,
including limitations on transfer of shares, tag-along rights, drag-along
rights, registration rights, call rights and exchange rights, and (iv) as of the
Termination Date, the WireCo WorldGroup US Holdings Inc. shareholder records
currently reflect direct ownership by the Executive of 5,640 shares of Class B
Non-Voting Common Stock and that the amount of Executive’s total Vested Options
and unvested time-based options and remaining performance options are set forth
on Annex A. Executive represents and warrants that, as of the Termination Date,
he owns 5,640 shares of Class B Non-Voting Common Stock of WireCo WorldGroup US
Holdings Inc. and the amount of his total Vested Options and unvested time-based
options and remaining performance options are set forth on Annex A.


14.     This Agreement constitutes the entire agreement between Executive and
the Company regarding the subject matter hereof and is the final, complete and
exclusive expression of the terms and conditions of the Agreement. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all such counterparts shall together constitute one and
the same instrument. Signatures delivered by facsimile or PDF shall be effective
for all purposes. Any and all prior agreements, representations, negotiations
and understandings made by the parties, oral and written, express or implied,
with respect to the subject matter hereof are hereby superseded.

6
    





--------------------------------------------------------------------------------




For the avoidance of doubt, following the Termination Date, the provisions of
the Employment Agreement and Retention Agreement will terminate and be without
any further force or effect, except with respect to the Confidentiality, Work
Product, Non-Competition, Non-Solicitation and Governing Law/Forum of Dispute
Resolution provisions of the Employment Agreement, which shall survive the
termination of Executive’s employment, and any controversy or claim arising out
of or relating to this Agreement shall be settled by final, binding and
nonappealable arbitration as provided for under the terms of the Employment
Agreement. Nothing in this Release shall affect the rights and obligations of
the parties under the Stockholders’ Agreement, dated February 2007, by and among
WRCA (Cyprus) Holdings, Inc., Closer U.S. Holdings Inc., Executive and the other
investor signatories thereto, including any successor agreement thereof, the
Stockholders’ Agreement, dated December 22, 2008, by and among WireCo WorldGroup
Limited, WireCo WorldGroup (Cayman) Inc., Executive and the other investor
signatories thereto, including any successor agreement thereof, or the
Shareholders’ Agreement, dated December 29, 2008, by and among WireCo WorldGroup
(Cayman) Inc., Executive and the other investor signatories thereto, including
any successor agreement thereof. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
WIRECO WORLDGROUP INC.
/s/ Christopher L. Ayers_______________
By: Christopher L. Ayers, President and Chief Executive Officer


EXECUTIVE
/s/ Eric V. Bruder_____________________
By: Eric V. Bruder





7
    





--------------------------------------------------------------------------------










Annex A






VESTED OPTIONS
Amount
Strike Price
Grant Date
49,168
$100.00
2/9 – 11/15/07
2,304
$294.18
9/28/12





UNVESTED TIME BASED OPTIONS*
Amount
Strike Price
Grant Date
9,216
$294.18
9/28/12





PERFORMANCE BASED OPTIONS*
Amount
Strike Price
Grant Date
12,552
$132.00
2/15/08



*Cancelled as of the Termination Date in accordance with their terms as a result
of Executive’s termination of employment



8
    



